DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al.  (U.S. Patent 8,590,162), herein referred to as Park.  
In regards to claim 1, Park discloses a handle assembly (200) configured to be coupled to a replaceable cartridge including at least one blade for cutting hair, the handle assembly comprising: a grip part (handle body 210) gripped by the user; and a connection part (housing 220/221) coupled to the grip part (210) and configured to 


    PNG
    media_image1.png
    352
    451
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    806
    642
    media_image2.png
    Greyscale



In regards to claim 3, Park discloses wherein the connecting part further comprises an elastic member (s5) elastically supporting the plunger (252a), and the plunger is slid to the second position by an external force (via button 222), and returns to the first position by an elastic force of the elastic member when the external force is removed.  
In regards to claim 4, Park discloses wherein a housing (upper housing 222), which receives the connecting part (221) so that the first plunger guard, the second plunger guard, and the front edge of the plunger body can be exposed (Fig. 13), is provided at the front end of the grip part (200), and the connecting part further comprises an eject button (241) slidably installed at a top of the housing and a pusher (242) operating in synchronization with the eject button (222) and releasing a coupling of the cartridge and the connecting part.  
In regards to claim 5, Park discloses wherein a front end of the pusher (242) is located below (at 242c; fig. 15) at least one of the plunger (252), the first plunger guard or the second plunger guard (see fig. 15).  
In regards to claim 6, Park discloses wherein: the connecting part (221) further comprises an elastic member (s4); one end of the elastic member supported by the plunger (252a) and another end of the elastic member supported by the pusher (242; 
In regards to claim 17, Park discloses wherein: the plunger (252a) slides between a first position at which the front edge of the plunger body is aligned with the front ends of the first plunger guard and the second plunger guard (as annotated above) and a second position at which the front edge of the plunger body is located at a rear of the front ends of the first plunger guard and the second plunger guard (e.g. per fig. 17); in a state of which the cartridge is coupled to the handle assembly, the plunger is supported by the cartridge at the first position in a free state in which no external force is applied to the cartridge; and rotation of the cartridge in one direction with respect to the connector in response to an external force causes the plunger to move to the second position (fig. 17).
In regards to claim 19, Park discloses wherein the front edge of the plunger body (252a) has a curvature similar to a curvature (slanted surface) of front ends of the first and second plunger guards.
In regards to claim 20, Park discloses, wherein a top surface of the plunger body (252a) has an angle of inclination (slanted surface) similar to an angle of inclination of top surfaces of the first and second plunger guards.



Allowable Subject Matter
Claims 10-16, 18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724